IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DANIEL L. HEATH,                         : No. 109 WAL 2017
                                         :
                   Respondent            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
GEORGE D. DELLICH AND MARY ANN           :
DELLICH,                                 :
                                         :
                   Petitioners           :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of September, 2017, the Petition for Allowance of Appeal

is DENIED.